Go © OB N OO ao BF DO NYO —

MO po ND NYO S&S S@& = Se S&S Bm em eo Ss

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff,

V.

ANDREA ZAMBRANO,
Defendant.

 

 

Case No. 2:13-cr-00437-LDG (VCF)
ORDER

Defendant Andrea Zambrano moves to vacate, set aside, or correct criminal

sentence pursuant to 28 U.S.C. §2255 (ECF ## 73,75)', which the government opposes

(ECF #79). The Court will deny the motion.

Zambrano also moves, pro se, to stay interest and defer payments because her

obligation to pay restitution is joint and several (ECF #95), and has submitted a hand-

written letter that both (a) asks the Court to modify her obligation to pay restitution, so that

she has individual obligation to pay only half of the restitution owed to the victim, rather

 

1

Zambrano also moves to stay consideration of her motion (ECF #89) and to

reconsider her sentence (ECF #92). The latter motion is merely repetitive of her pending

§2255 motion.

 
C0 Oo ON Oa Rk WO YP =|

MR DP DP DO DO =| S| ae Se se aS SBS eS SB Sr
ShR BSR SF Ga Nao akRaHN 3

 

than a joint and several obligation with co-defendant Anthony Carter to pay the entire
amount of the restitution, and asks the Court to grant her credit for time served (ECF #96).

Zambrano pled guilty to carjacking in violation of 18 U.S.C. §2119 and to using a
firearm during and in relation to a crime of violence in violation of 18 U.S.C. §924(c). She
argues that carjacking neither (a) qualifies as a crime of violence (a) under §924(c)’s
physical force clause because carjacking can be committed by “intimidation,” nor (b)
qualifies pursuant to Section 924(c)’s residual clause, as that clause should be found to be
unconstitutional pursuant to the Supreme Court’s reasoning in Johnson v. United States,
135 S.Ct. 2551 (2015).

Two bars exist that preclude Zambrano from obtaining relief on her motion. In
Johnson, the Supreme Court held that the residual clause of the Armed Career Criminal
Act, 18 U.S.C. § 924(e)(1), (2)(B)(ii), was unconstitutionally vague. Zambrano filed the
instant motion arguing that Johnson is equally applicable to §924(c) cases and that her
instant motion is timely as it was filed within one year of Johnson. The Ninth Circuit,
however, has held to the contrary, finding that “[t]he Supreme Court has not recognized
that § 924(c)’s residual clause is void for vagueness in violation of the Fifth Amendment.”
United States v. Blackstone, 903 F.3d 1020, 1028 (9" Cir. 2018). As indicated by the Ninth
Circuit, “[t]he Supreme Court may hold in the future that Johnson extends to sentences
imposed . . . pursuant to 18 U.S.C. § 924(c), but until then [defendant's] motion is
untimely.” /d. |

Zambrano moves to stay consideration of her §2255 motion until the Ninth Circuit
issues “the mandate in Blackstone or until the United States Supreme Court resolves
certiorari of Blackstone, whichever is later.” As the Ninth Circuit has issued its decision in
Blackstone, however, this Court is bound to follow that decision. Yong v. I.N.S., 208 F.3d
1116, 1119 n.2 (9" Cir. 2000).

 
oT Oo ON Oo Fk WO NY =|

rh NO PR DO NO S| = = 2 S| Se Ss =e => =
S & PF ONS 8S F&F CaAaak BRN GS

 

Further, even if the Supreme Court issues certriorari and reverses Blackstone,
permitting Zambrano’s motion to be considered on its merits, her motions nevertheless will
fail as the Ninth Circuit has rejected the specific argument raised by Zambrano: that
carjacking is not a crime of violence under the §924(c)’s physical force clause because it

can be committed by intimidation.

To be guilty of carjacking “by intimidation,” the defendant must take a motor

vehicle through conduct that would put an ordinary, reasonable person in fear

of bodily harm, which necessarily entails the threatened use of violent

physical force. It is particularly clear that “intimidation” in the federal

carjacking statute requires a contemporaneous threat to use force that

satisfies Johnson [v. United States, 559 U.S. 133, 140, 130 S.Ct. 1265, 176

L.Ed.2d 1 (2010)] because the statute requires that the defendant act with

“the intent to cause death or serious bodily harm.” 18 U.S.C. § 2119.”

United States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017).

The Court will also deny Zambrano’s pro se motions, both because the Court lacks
authority to provide the relief requested and because the Court intended, and did not err, in
determining that Zambrano be jointly and severally liable with her co-defendant for the
restitution they owe to the victim of their criminal conduct.

Certificate of Appealability

To appeal this order, Zambrano must receive a certificate of appealability from a
circuit or district judge. 28 U.S.C. §2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9" Cir. R. 22-
1(a). To obtain that certificate, Zambrano “must make a substantial showing of the denial
of a constitutional right, a demonstration that . . . includes showing that reasonable jurists
could debate whether (or, for that matter, agree that) the petition should have been
resolved in a different manner or that the issues presented were adequate to deserve
encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000)
(quotation omitted). Though the Supreme Court has not yet decided whether to issue
certiorari in Blackstone, reasonable jurists cannot debate that the Ninth Circuit has squarely

rejected Zambrano’s argument that carjacking is a not a crime of violence under §924(c)’s

 
0 Oo ON Oo BP WO NY =

moO po DO NO S| S| | FPF FF Fe FeO AF + SS

 

physical force clause. Accordingly, the Court will decline to issue a certificate of
appealability.

Therefore, for good cause shown,

THE COURT ORDERS that Defendant's Motion to Stay (ECF #89) is DENIED;

THE COURT FURTHER ORDERS that Defendant’s Abridged Motion and Motion to
Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §2255 (ECF ## 73, 75) and her
pro se Motion for Reconsideration raising the same argument and seeking the same relief
(ECF #92) are DENIED;

THE COURT FURTHER ORDERS that Defendant’s pro se Motion to Stay Interest
and Defer Payments (ECF #95), and Letter requesting Credit for Time Served and to Sever
Defendant’s Joint and Several liability for restitution (ECF #96) are DENIED.

DATED this Z \ day of June, 2019.

Y

   

Lloyd BD. George
United States District Judge

 
